Case: 1:89-cr-00580 Document #: 1359 Filed: 05/25/21 Page 1 of 1 PagelD #:507

UNITED STATES DISTRICT COURT
Northern District of Illinois
219 South Dearborn Street
Chicago, Illinois 60604

  

Thomas G. Bruton 312-435-5670
Clerk
Date: 5/95/01 Case Number:gocr580-14
Case Title: United States of America v. Cc Judge: Norgle
NOTICE OF CORRECTION
The following errors/deficiencies have been identified in document # | 1357 |.
(1 The document is on the incorrect case. (If this is a motion, the docket clerk has termed the

motion)

The document is on the correct case but the case number and title do not match.

The incorrect document | pdf] was linked to the entry.

The incorrect file date was entered.

The incorrect event was used. The title of the document does not match the text of the entry.

The entry is a duplicate of entry | |.

MoOdacadao

Other: Scanned pdf was missing address

Corrective action taken by the Clerk:
@ The text of the entry has been replaced with Entered in Error.

O The following notation has been added to the text of the entry: Linked document has the
incorrect case title, or, Linked document has the incorrect case number.

The correct document |pdf]| has been re-filed.
The file date has been corrected.
The text of the entry has been edited to reflect

The text of the entry has been edited to read, Duplicate filing of document number [| /.

MoOddadao

Other: Document redocketed

Corrective action required by the filer:
O) Counsel must re-file the document

O Other:

Thomas G. Bruton, Clerk

By: /s/ py. Ellis
Deputy Clerk

Rev. 8/13/18
